Rumsey, J.:
'Down to the 25th of May, 1896, and for several yéars before that time, the relator was a regular clerk in the office of the commissioners of parks of the city of New York. On that day he was removed by a vote of the commissioners of parks. He has sued out this writ of certiorari to review their proceedings so removing him, alleging that the rights assured to him by the statute were not protected, and for that reason their proceedings should be reversed.
The relator, being a regular clerk, could not be removed until he had.been informed of the. cause of the' proposed removal, and had been allowed an opportunity of making an explanation. (Laws of 1882, chap. 410, § 48.) The relator seems to suppose that this statute gives him the right to a, trial, but in that supposition he is entirely mistaken. The statute makes no provision for a formal trial. It does not require that witnesses should be produced or that the officer should be permitted to cross-examine them, or that he should be allowed to produce witnesses or be heard as upon the trial. (People ex rel. Keech v. Thompson, 94 N. Y. 451.) The wording of the statute necessarily implies that the commissioners propose to remove the clerk unless the explanation which -he is called upon to give shall be a satisfactory one, and that involves necessarily the fact that, to a certain extent, they have determined already upon his case.. They are not required to take testimony to enable them to do this, but they may act upon théir own information which has been procured from time to time in the performance of their official duties. (People ex rel. Mitchel v. La Grange, 2 App. Div. 444.) All that is required of the officials to comply with thi.s statute is that the right of explanation assured to the clerk by virtue of it shall be' given to him in good faith; that he shall be informed of the nature of the charges against him and of the facts so far as may be necessary to enable him to give an explanation of them. When that has been done his rights have been preserved. If, as the result of the explanation, it is - fairly to be assumed that the cause of complaint against him was some dereliction or general neglect of duty affecting his fitness for the office, the commissioners are justified in removing him, unless the explanation is one which a reasonable man ought to accept as satis*485factory. (People ex rel. Munday v. Fire Commissioners, 72 N.Y. 445.) So it will be seen that the substantial question to be examined in every case is whether the complaints made by the commissioners against the clerk whose removal is proposed are of such a nature that his removal would be proper on account of some inefficiency or dereliction of duty; and then, whether he has a sufficient opportunity for an explanation, and whether that explanation, when made, is one with which the commissioners ought to have been satisfied. The return to the writ of certiorari, which, for all the purposes of this case, must be assumed .to be conclusive and acted upon as true (People ex rel. Sims v. Fire Comrs., 73 N. Y. 437), shows that before the fifteenth day of May the president of the board had recommended to his colleagues the discharge of the relator for general inefficiency and neglect of duties, payment of exorbitant prices for supplies, carelessness in the auditing of bills, and the purchase of inferior articles. On that day the relator was advised that such recommendation had been made for those reasons, and that, if he desired, he could have a hearing on the eighteenth day of May, at the regular meeting of the board. This letter was received by him on the sixteenth, as he says, and on the eighteenth he replied to it, acknowledging its receipt and saying that he requested an opportunity fo'r a hearing. At that time he made no claim that he was not aware of the exact charges against him, or that he desired particular specifications to enable him to protect himself from them, but he expressed himself ready for a hearing at the time fixed by the commissioners. It appears from the correspondence which is contained in the return that the hearing was postponed for one week, and until the twenty-fifth of May, and of that postponement the relator was advised on the eighteenth. He appeared before the board on the twenty-fiftli, and the proceedings which were then had are set out at length in the return. The nature of the charge's was stated. It was asked by one of the board whether specific charges were to be made or general charges, to which it was replied that it was simply u a general letter; ” thereupon the relator stated that he only came to answer specific charges as made, to which the president of the board replied that he would go into details of those charges. It appears that the president had there and presented to the relator a schedule of the articles for which it was claimed that exorbitant prices had been paid, and also of the *486prices which ought to have .been paid. This schedule was shown to, the relator, and he proceeded to make an answer to those charges. It was stated by him in regard to those specifications that he was not able to answer many of them, and. as to some of them he gave such explanation as he thought was proper. . Those exjlanations are set out at length in the return. Some other detailed charges, were made by thé president to him, and in .regard to them, he made an explanation. As to some of them he denied that he had anything to do with those matters, saying that he was not at all responsible for them,,and in. the. nature of things no further explanation could be given by him in that regard. ' Whether that explanation is true or not there is no evidence to show, and it is to be assumed, in view of all the facts set out in the return,, that the. commissioners did not receive it as a true explanation. If the charges had been based solely upon the details which were presented to him at that time, the specifications contained in these details were clearly sufficient, to warrant the action of the board in removing him, unless his explanations were satisfactory, and it was for. them to- say whether those explanations were sufficient in view of what they, knew of the manner of doing business of the department and of the duties of the relator. When .it was charged against him that there was, carelessness in the auditing of particular bills which he should have audited; and by reason of that carelessness the commissioners were brought into conflict with other, departments of the city government, that clearly was a Sufficient charge of inefficiency to warrant his removal if it was true; and when he said in defense that it wras a matter which was not within his duties, the sufficiency of that explanation clearly was for the commissioners, and it is just as clear that no further explanation could have been given because, if he had no duties in regard tO' the matter; it -was certainly not a fault to do nothing about it. Upon the whole case'we are quite clear that, although there may have been some details as to which he was .unable to give sufficient explanation, yet as the specifications which he did attempt to explain were sufficient, if not properly explained, to warrant his removal and to show that the charges against him Were not frivolous, we cannot say that the commissioners! were not justified, in refusing to accept - those explanations and in acting upon those charges alone, as they may have done.. • ■ : ...
*487The proceedings of the commissioners are, therefore, affirmed and the writ dismissed, with costs.
Williams and Ingraham, JJ., concurred; O’Brien and Parker, JJ., dissented.